Citation Nr: 0812746	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-38 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for an acquired 
psychiatric disorder variously characterized as bipolar, 
major depression and chronic adjustment disorder with 
borderline personality to include polysubstance abuse, memory 
loss and sleep problems.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1977 to September 
1984.  He was born in 1959.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX in May 2005.

Service connection is also in effect for degenerative joint 
disease, left clavicle, residuals of fracture, for which a 10 
percent rating is assigned; and residuals, fracture of the 
right foot, for which a 10 percent rating is assigned. 

The issue #2 is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence preponderates in favor 
of a finding that the veteran developed defective hearing in 
and as a result of service.



CONCLUSION OF LAW

Defective hearing was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In view of the grant 
herein on issue #1, there is no need for further discussion 
of notice or development except as handled in the remand 
segment of this decision.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).   Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the clear duty to assess the credibility and weight to be 
given the evidence.  And while the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); however, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003).

Service connection for a neurological disorder (to include 
sensorineural hearing loss and/or tinnitus) may also be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

On the veteran's entrance examination in September 1976, on 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
25
LEFT
5
5
5
--
10

The veteran's service medical records show a number of ear 
infections.  In May 1977, he had a 2-day history of an 
earache and his right tympanic membrane was described as very 
red with poor mobility and decreased landmarks.  Erythromycin 
was prescribed along with ear drops.  He was told to return 
if the pain continued; he did so several days later.  

In August 1977, associated with other symptoms including 
fever, chills, etc., he had inflammation of the left external 
canal, erythema of the right tympanic membrane and the 
external ear was slightly inflamed.  Both the tympanic 
membranes appeared dull and reflected light.  

In December 1977, when experiencing a cough and chest pain, 
both ears showed inflammation of the external canal and both 
tympanic membranes were dull and did not reflect light.

In January 1978, he was given care for what was thought to be 
a viral syndrome.  At that time both ears were red and 
cloudy.  On further evaluation of his ears, it was noted that 
the canals were both inflamed and tympanic membranes 
erythematous, one side slightly less than the other; both ear 
drums reflected light.  It was thought that he might have 
otitis media, but after an additional consult, it was also 
noted that the right tympanic membrane had a red halo along 
the edges and hemorrhagic myringitis with increased light 
reflex.  Neither tympanic membranes mobilized with the 
pneumatic head.  A separate X-ray report form dated in 
January 1978 shows a finding of hemorrhagic myringitis 
present in the right tympanic membrane.  Later than month, 
other symptoms had cleared somewhat but his ears were still 
clogged.

In April 1978, he was again seen for multiple symptoms to 
include an earache for the prior week.  On examination, both 
ears were red and cloudy.  

He was seen in May 1978 for similar complaints of ear aches; 
he said both ears were painful and the inside of the ears 
itched.

After one occasion, said to be 16 hours after on-duty 
exposure to noise, he was reported to be having ear problems.  
On an authorized audiological evaluation in August 1981, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
25
35
LEFT
20
25
45
35
40

A 50 decibel loss was also recorded at 6,000 Hertz in the 
left ear, compared to a 10 decibel finding in the right ear.

On an authorized audiological evaluation in April 1982, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
15
40
LEFT
40
40
60
45
55

A 35 decibel loss was recorded at 6,000 on the right and 60 
decibels on the left at 6,000 Hertz. 

On an examination conducted in June 1983, on authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
10
LEFT
10
10
5
5
20

A clinical notation is of record showing that in February 
1984, he had awakened with both ears feeling clogged up, more 
in the right than the left.  The right tympanic membrane 
appeared reddened with a bulge; the left tympanic membrane 
seemed clear.  Otitis media was diagnosed and he was 
prescribed Erythromycin.

In March 1984, he was still having stuffiness in the right 
ear.  On examination, the right tympanic membrane was red and 
bulging.  Possible otitis media was diagnosed.  Because of 
his penicillin allergies, the Erythromycin was continued.

On his separation examination in August 1984, on authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
50
LEFT
20
30
45
30
50

A 20 decibel loss was recorded at 6,000 on the right and 55 
decibels on the left at 6,000 Hertz .  The examiner 
specifically opined that he had decreased hearing, 
bilaterally and identified the findings at 4,000 hertz. 

On VA examination in April 2005, the veteran reported having 
been exposed to noise in service and said he had not had such 
exposure since then.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
45
LEFT
5
5
10
0
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  

The examiner inaccurately identified (and apparently 
predicated his opinion in part on) a pre-existing hearing 
loss in the right ear based on the audiometric findings in 
1976.  He further said that while "the veteran was noted to 
have significant hearing loss shown in both ear off and on 
throughout service, including separation from service," it 
was his opinion that "it would appear obvious" that these 
were some sort of anomalies and reflective of problems with 
testing or temporary threshold shifts."  Without clarifying 
the medical basis for such opinions, he concluded that there 
was no evidence of significant aggravation between the 
findings at entrance and current findings, and cited the 
alleged exposure to noise as not having caused identifiable 
hearing loss, without any acknowledgment of the numerous 
clinical findings of ear infections, etc.  

From the start, the Board must note that the veteran is 
entitled to the presumption of soundness at entrance.  
Moreover, his service records are replete with findings of 
one after another ear problem, some rather serious in nature, 
with and without associated hearing loss.  With one 
exception, multiple audiological studies in service showed 
hearing loss in one or both ears, at multiple levels.  Not 
only was he exposed to in-service noise, but he had one after 
another ear infection.  Admittedly, as is the nature of 
hearing loss, there may have been some internal fluctuation 
in these audiological findings.  However, it is unacceptable 
to summarily dismiss each of these numerous objective studies 
as some sort of anomalies given the aggregate evidence of 
record.  To the contrary, in fact, these findings in and 
including at the time of separation are adequate upon which 
to establish a reasonable likelihood of in-service 
incurrence.

All in all, it would appear that while the evidence is not 
entirely unequivocal, there is a certain evidentiary balance 
which raises a reasonable doubt, which must be resolved in 
his favor.  And whether the audiology demonstrating hearing 
loss at present is or is not at a compensable level, is a 
consideration for rating the disability, not for determining 
the basic entitlement to a grant of service connection, 
which, in this case, is found based on the in-service record.  
Service connection for defective hearing is in order.
 
ORDER

Service connection for defective hearing is granted.


REMAND

With regard to the mental health components to this claim, 
the evidence is indeed convoluted and somewhat unclear.

There is little information of record with regard to his-pre-
service mental health for comparative purposes.

The veteran's service medical records show a tumultuous time 
involving attempted suicide, drinking and other problems, 
some of which were apparently related to his then domestic 
situation.  He has since admitted to a myriad of bad 
behaviors and actions.  The details of those actions as they 
may have impacted his in-service behavior are not fully 
documented, however, since his 201 file is not of record.  

Since service, the veteran has been diagnosed with a number 
of acquired psychiatric disorders to include bipolar, major 
depression, chronic adjustment disorder, as well as 
borderline personality disorder, and polysubstance abuse.  
There are documented suicide attempts and multiple drug 
usage.  On numerous clinical reports, he had dated his 
initial breakdown to 1984.

A VA psychiatric evaluator in 2005 diagnosed chronic long 
term depression and history of substance abuse and alcohol 
dependence, probably truly in remission (Axis I); and non-
specific personality disorder (represented in his drug 
habits, writing bad checks and certain other behavior as 
described (Axis II).  

A number of SSA records are now in the file.  

The veteran has also provided extensive written documentation 
relating to his "normal" activities prior to service, and 
his many alleged problems in service.

A definitive reasoned discussion and opinion as to the 
etiology of the veteran's psychiatric problems including as 
may be related to service or service experiences, is not now 
of record.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a)  The veteran should be asked for 
data reflecting his pre-service mental 
health normalcy and/or problems if any or 
not, e.g., his school reports, 
commendations, school activities, 
disciplinary actions with the penal 
system, etc. so as to provide a comparison 
to his problems in service.  

    (b)  If he has pertinent collateral 
evidence with regard to his personal, 
domestic and any other related situations 
during service, (e.g., court papers, 
police manifests, etc.) he should also 
submit that.

    (c)  The veteran's 201 and all related 
service files should be acquired and 
attached to the claims file.

    (d)  With clarification from him as to 
what may not yet be in the file, the 
veteran's complete post-service private 
and all VA mental health files should be 
updated and attached to the claims file.

2.  The veteran should then be given a 
psychiatric evaluation by a physician who has 
not previously examined him to determine the 
exact nature, extent and correct diagnoses of 
all of his mental health disabilities, and 
problems involving memory loss and sleep 
problems.  The claims folder, to include all 
records and a copy of this remand, must be 
made available to the examiner for review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so reviewed.  

    (a)  The examination report should include 
a definitive current diagnosis or diagnoses, 
with reference to the previous medical records 
on file, as to the veteran's mental health 
disability before, during and since service.  

    (b)  The examiner should render an opinion 
as to when these disabilities were first 
demonstrated and by what is that determinable;
    
    (c) and whether it is at least as likely as 
not (i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
psychiatric disorder(s) were (i) present 
before service and/or (ii) are causally 
related to, or (iii) commenced concurrent with 
the veteran's service, and/or whether (iv) 
anything that pre-existed service was altered 
or increased in or as a result of service; or 
(v) whether such a causal relationship is 
unlikely (i.e., less than a 50-50 
probability).  

    (d)  The examiner should conduct all 
special studies, to include psychological 
testing, deemed necessary to render a 
diagnosis and the requested opinion.  A 
complete rationale for all opinions expressed 
should be provided.  

    (e)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

5.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for a psychiatric 
disorder on all potential bases.  If the 
decision remains adverse, provide him and his 
representative with an appropriate 
Supplemental Statement of the Case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


